Plaintiff applied to the board of school district No. 2, Monguagon township, Wayne county, for the position of superintendent. The board met in two special sessions and authorized her employment under contract for the term of three years. The contract was prepared and signed by plaintiff and the president, secretary, and treasurer of the board on April 19, 1928. Plaintiff at once entered upon the duties of superintendent. One member of the board was opposed to the employment of plaintiff, and so voted. In June, 1928, an election changed the personnel of the board, and *Page 215 
two new members joined with the former opposer, and, on July 23, 1928, the opposer introduced and the new board, by a vote of three to two, resolved that the contract with plaintiff was illegal and that a vacancy existed, and another superintendent was employed and plaintiff forbidden to act. Sensing trouble, the board, at the same session, resolved to employ attorneys. Plaintiff made effort and found employment as a teacher at less compensation, and, at the expiration of the contract with defendant, brought this suit and had judgment, on trial before the court, for the contract compensation less what she earned in teaching elsewhere.
In behalf of defendant it is contended that the special meetings of the board were illegal because notice thereof to members was verbal and not in writing. We note that the statute, cited in support of this contention, was not enacted until three years after the special meetings, but, regardless of that fact, there is no merit in the point when, as in this instance, at the first session, all members were present, and at the second session all were present except one who excused himself on account of sickness, and they were there upon verbal notice and transacted district business, inclusive of employing plaintiff. Township Board of Beaver Creek v. Hastings, 52 Mich. 528
. This is so now by statute. Act No. 54, Pub. Acts 1931, pt. 2, chap. 5, § 1.
Defendant claims the contract sued upon by plaintiff was not a valid contract because improperly executed. Its execution complies with 2 Comp. Laws 1929, § 7381.
The resolution authorized employment of plaintiff as superintendent, but the contract, as executed, mentioned her as teacher, and the point is made *Page 216 
that such contract was not authorized. We decline to split such a fine hair.
The court relied on the minutes of the special meetings and refused to permit the objector to supplement the record by what he said at the meetings. No matter what he said it would not affect the validity of the meetings. It is claimed that the trial court went to great lengths and far out of the record in denouncing defense witness Smith, whom we term herein the objector. The trial judge, in deciding the case, placed the blame for the litigation upon Mr. Smith. We think the trial judge right.
Plaintiff's brother was a member and secretary of the school board, and it is claimed that his action in voting for the employment of plaintiff invalidated the action of the board. Mr. Reese Vreeland was not personally interested in any way, directly or indirectly, in the contract with his sister. The point is controlled by Thompson v. School District No. 1,252 Mich. 629 (74 A.L.R. 790).
Complaint is made of some testimony admitted and some excluded; none of which, however, had anything to do with the merits of the case, and the rulings were harmless.
We find no reversible error. The judgment should be affirmed, with costs to plaintiff.
McDONALD, C.J., and BUTZEL, JJ., concurred with WIEST, J. *Page 217